DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yeon, KR20130064449.
Regarding claim 1, Yeon discloses (figs.1-5) an arc chamber (100) of a circuit breaker (10), comprising:
a plurality of grids (200) arranged outside of a motion trajectory of a movable contact (40a) at a predetermined interval and including a body portion (labeled in fig.2, below) and a leg portion (210) extending from one side of the body portion (labeled in fig.2, below); and
a fixing cap (300) having an accommodating portion (labeled in fig.2, below) press-fitted into the leg portion (210),
where the fixing cap (300) is provided with a coupling portion (labeled in fig.2, below) extending to a side surface of the body portion (labeled in fig.2, below) from one side thereof.
		
    PNG
    media_image1.png
    496
    566
    media_image1.png
    Greyscale

		
Regarding claim 2, Yeon further discloses where a plurality of first protrusions (240) is provided at both corners of the body portion (labeled in fig.2, above), and
where a plurality of fixing grooves (320) coupled to the first protrusions (240) is provided on an end of the coupling portion (labeled in fig.2, above).
Regarding claim 3, Yeon further discloses where a plurality of second protrusions (230) disposed adjacent to the leg portion (210) is provided at both side surfaces of the body portion(labeled in fig.2, above), and
where a plurality of fixing holes (310) fitted to the second protrusions (230) is provided on the coupling portion (labeled in fig.2, above).
Regarding claim 4, Yeon further discloses where each of the second protrusions (230) is inclined (portion, 231) downwardly toward the leg portion (210) [see fig.4].
Regarding claim 6, Yeon further discloses where the coupling portion (labeled in fig.2, above), is provided with partition walls (330) formed on an inner surface (labeled in fig.2, above), thereof corresponding to a position between each of the first protrusions (240), so that each of the grids (200) is fitted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeon in view of Karlen, US 9324519.
Regarding claim 7, Yeon discloses the claimed invention, but silent on wherein an extended wall extending from the partition wall is provided on an inner wall of the fixing cap.
Karlen discloses (figs.2a-2c) an arc chamber (10) where an extended wall (16) extending from a partition wall (14) is provided on an inner wall of a fixing cap (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arcing chamber of Yeon with the teaching of the arc chamber of Karlen, thereby providing a structure that isolate grid arms from each other and the arc is prevented from standing between the arms, thus reducing the risk of re-ignition and damage of the arms.
Allowable Subject Matter
Claims 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the prior art fails to teach or show, alone or in combination, the claimed arc chamber, where each of the second protrusions is provided with an interference prevention groove provided at both ends thereof in contact with the body portion.
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed arc chamber, where a thickness of the extended wall is less than a thickness of the partition wall.
Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed arc chamber, where a rib that presses the leg portion is provided between the partition walls.
Regarding claim 10, the prior art fails to teach or show, alone or in combination, the claimed arc chamber, where a hemispherical protrusion in contact with the extended wall is provided on an upper surface of the leg portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruempler et al, Smeltzer et al, Kanno et al, and DiMarco et al are examples of ac chambers comprising covering for the grid leg portions, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833